Citation Nr: 0724659	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO. 03-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from September 1967 until May 1970. The 
veteran died in 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2002 and January 2003 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The Board first considered this appeal in March 2005 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 

However, a review of the record discloses that further 
development is necessary. The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the appellant if further action is required.


REMAND

During the December 2004 Board hearing, the appellant 
testified the veteran had subsequent National Guard service 
from his discharge from active duty in 1970 until 1997. She 
indicated the cause of the veteran's death may be related to 
this service in the Ohio National Guard. Specifically, she 
alleged the veteran was exposed to toxic waste while 
performing training during his service as a member in the 
Active Guard/Reserve Program ("AGR"). The appellant reports 
that the veteran had various periods of Active Duty, and 
Active Duty for Training at the Plumbrook, Ohio facility 
(a.k.a. Camp Perry). 

The appellant has submitted statements from the veteran's 
fellow service members who described knowledge as to 
contamination at Camp Perry in support of her claim. Two of 
the lay statements alleged there was radiation exposure at 
Camp Perry. A website extract indicates that a study 
performed by the Environmental Protection Agency confirmed 
use of Camp Perry as a Landfill and testing revealed high 
levels of several chemicals, including chromium, lead, 
mercury and copper. See 
http:www.epa.gov/region5superfund/ecology/html/casestudies/ca
mpperry.htm.
However, there is no evidence as to whether increased 
exposure to these substances could have caused the veteran's 
cancer. 

Service medical and personnel records associated with the 
claims file do not include any records for the veteran's 
subsequent AGR duty. The RO should take appropriate steps to 
verify the veteran's National Guard service and to obtain all 
of his National Guard medical and personnel records and 
associate them with the claims file.

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Therefore, should the 
service records confirm that the veteran's performed duty at 
Camp Perry, and such confirmation supports a finding that the 
veteran was exposed to toxic substances, the RO should 
arrange for the claims file to be reviewed by a pathologist 
or other appropriate physician to provide an opinion as to 
whether or not exposure to chemicals such as those located at 
Camp Perry was related to the cause of the veteran's death.

The lay statements also raised the possibility of radiation 
exposure in a claim which already involves a radiogenic 
disease. In these claims, a request is to be made for any 
available records concerning the veteran's exposure to 
radiation. These records normally include, but may not be 
limited to, the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2006). 
Thus, if exposure to radiation or a radiation risk activity 
is confirmed by the veteran's Active Guard Reserve records, 
the RO should send the veteran's file to the Under Secretary 
for Health for a dose estimate.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate 
steps to verify the veteran's Active Guard 
Reserve service and secure all additional 
National Guard service medical records and 
other records for the veteran through 
official channels or from any other 
appropriate source, including the Office 
of the Adjutant General of Ohio. These 
records should be associated with the 
claims file. If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

2. A search for the veteran's National 
Guard personnel records, including 
performance evaluation reports, from the 
Official Military Personnel File (OMPF) or 
from any other appropriate source, must be 
undertaken. These records should be 
associated with the claims file. If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file. In particular, 
the RO/AMC should request any records from 
military authorities as to whether, and to 
what extent, the veteran served any 
periods of active duty or active duty for 
training at Plumbrook, also known as Camp 
Perry.

3. The RO/AMC should obtain any records 
from the Environmental Protection Agency 
or other appropriate agency concerning the 
use of Plumbrook, also known as Camp 
Perry, as a landfill and the results of 
any performed testing as to contaminants 
and/or radiation risk of the site. 
38 C.F.R. § 3.303(a)(6).

4. If, and only if, the veteran's service 
at Plumbrook has been confirmed by 
military service records as detailed 
above, and if and only if evidence exists 
that the veteran was exposed to 
contaminants as reported, the claims file 
should be sent to a VA oncologist and/or 
pathologist. Following the review of the 
complete record, including service 
personnel and medical records, private 
medical records, terminal hospital 
records, and a copy of this remand the 
examiner should furnish an opinion as to 
the cause of the veteran's death, and 
whether it was related to any confirmed 
exposure to contaminants as detailed 
above.. Specifically, the examiner should 
provide an opinion as to the following 
questions:

a) What medical conditions existed at 
the time of the veteran's death?

b) What was the clinical significance 
of these conditions with regard to the 
veteran's cancer? 

c) What factors may have caused or 
contributed to the veteran's being 
diagnosed with cancer? 

d) Whether exposure to any of the 
chemicals found at Camp Perry could 
have caused or contributed 
substantially or materially to the 
veteran's diagnosed cancer?

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

5. If and only if, the veteran's service 
records demonstrate participation in a 
radiation risk activity, the RO/AMC must 
ascertain whether any further information 
is required or available for a 
comprehensive review of the veteran's 
claimed in-service exposure to radiation. 
Following such a determination and the 
obtaining of such information, the RO/AMC 
should forward the veteran's claims folder 
to the Under Secretary for Health who will 
be responsible for preparation of a 
radiation dose estimate, to the extent 
feasible, based on available 
methodologies. All actions and responses 
should be documented in the claims folder.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



